Case 1:18-cv-00174-LO-TCB Document 88 Filed 05/24/19 Page 1 of 1 PageID# 996

                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF VIRGINIA
                          ALEXANDRIA DIVISION



               MAGISTRATE JUDGE: THERESA CARROLL BUCHANAN



                                MOTION HEARING



Date: 5ld-^ln
Start: '//>:/.'5'
Finish:    ify',^'2fkr\
Reporter: FTR
Deputy Clerk: Tina Fitzgerald


Civil Action Number:

             ^UD
             VS.



             UL.

 Appearance of Counsel for()( )Plaintiff (X )Defendant
 Motion


   Yyio-tion it) (^pi>l
( )Matter is Uncontested and Taken Under Advisement
 Argued &                            ,
                                     {h6n\j
( )Granted( )Denied( X)GrantecT in partDoniod m port
( )Taken Under Advisement ( )Continued to




( )Report and Recommendation to Follow

()() Order to Follow
